Judgment, Supreme Court, New York County (Debra James, J.), entered February 27, 2002, after a jury trial, in an action for personal injuries sustained in a fall allegedly caused by defendants’ negligent snow removal, in favor of defendants dismissing the complaint, unanimously affirmed, without costs.
The verdict is supported by the weight of the evidence. The record establishes that defendant City did not have a reasonable amount of time to clear the sidewalk of the icy condition that developed in the hours before the accident and caused plaintiffs fall (see Valentine v City of New York, 86 AD2d 381 [1982], affd 57 NY2d 932 [1982]). Further, the record shows that defendant Housing Authority had cleared the sidewalk of ice the evening before the accident and performed no further snow removal before the accident (see Paula v City of New York, 249 AD2d 100 [1998]). Plaintiff’s meteorologist’s opinion, that defendants’ snow removal operations over the course of the week preceding the accident caused partially melted snow to dam up and refreeze on the sidewalk between parallel ridges of removed snow on either side of the sidewalk, was supported only by photographs of the area taken in the aftermath of the accident, and was properly precluded as lacking adequate factual foundation (see Orr v Spring, 288 AD2d 663, 665 [2001]; Wimbush v City of Albany, 285 AD2d 706, 707 [2001]). In view of the foregoing, plaintiff’s other claims need not be reached. Concur—Buckley, P.J., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.